Exhibit 10.9

SALE AND ASSIGNMENT AGREEMENT

THIS SALE AND ASSIGNMENT AGREEMENT (this “Agreement”) is made as of this 30th
day of June, 2009, by and between LEAF Asset Management, LLC, a Delaware limited
liability company (“Seller”) and LEAF Equipment Finance Fund 4, L.P., a Delaware
limited partnership (“Buyer”).

BACKGROUND

A.     Seller owns 100% of the membership interests in Resource Capital Funding,
LLC, a Delaware limited liability company. (“RCF”). The membership interests in
RCF are sometimes hereinafter called the “Interests.”

B.     RCF is a party to that certain Receivables Loan and Security Agreement
(the “RLSA”), dated as of March 31, 2006, by and among RCF; LEAF Financial
Corporation; Black Forest Funding Corporation (the “Lender”); Bayerische Hypo-
und Vereinsbank AG, New York Branch, as agent (the “Agent”); U.S. Bank, National
Association; and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services). Capitalized terms used herein and not otherwise defined have the
meanings set forth in the RLSA.

C.     Seller desires to sell and Buyer desires to purchase the Interests on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, Buyer and Seller, intending to be legally bound,
hereby agree as follows:

1.     Sale and Purchase of Interests. Upon the terms and subject to the
conditions set forth in this Agreement, Seller hereby irrevocably sells,
assigns, transfers and delivers to Buyer, and Buyer hereby purchases, all of
Seller’s right, title and interest in and to the Interests, free and clear of
all liens, encumbrances, security interests, pledges, options, claims and rights
of others of any nature whatsoever. Seller hereby agrees to deliver an
assignment of interest in the form of the assignment of interest attached hereto
as Exhibit A.

2.     Purchase Price. The purchase price of the Interests shall be an amount
equal to the purchase price set forth on the financial schedule attached hereto
as Exhibit B (the “Purchase Price”). The Purchase Price of the Interests as of
the date hereof is Seven Million Six Hundred and Twenty Seven Thousand One
Hundred and Three Dollars ($7,627,103). Upon the closing of the books and
records of RCF for the month ended June 30, 2009, an adjustment to the Purchase
Price shall be made, if necessary (the “Adjusted Purchase Price”). If the
Purchase Price is less than the Adjusted Purchase Price, Buyer shall pay to
Seller the amount of such shortfall and, if the Purchase Price exceeded the
Adjusted Purchase Price, Seller shall pay to Buyer the amount of such excess.

3.     Costs. Buyer and Seller shall be solely responsible for their own
respective costs and expenses (including without limitation legal and accounting
fees) incurred in connection



--------------------------------------------------------------------------------

with the transactions contemplated by this Agreement. It is acknowledged that
there will be no broker’s commission, finder fee or similar fee payable in
connection with this transaction.

4.     Further Assurance. At any time and from time to time after the date
hereof, Buyer or Seller shall promptly execute and deliver all such further
agreements, certificates, instruments and documents, or perform such further
actions, as may be requested, in order to fully consummate the transactions
contemplated hereby regarding the sale of the Interests and carry out the
purposes and intent of this Agreement including without limitation amendments to
the operating agreement of RCF to the extent permitted under the Transaction
Documents and otherwise satisfactory to the Agent.

5.     Entire Agreement. This Agreement and the other documents referred to
herein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and supersede all other prior and contemporaneous
agreements and undertakings among the parties (whether oral or written) with
respect to its subject matter.

6.     Parties in Interest; Amendments. This Agreement is binding upon, inures
to the benefit of, and is enforceable by the parties hereto, and their
respective heirs, executors, personal representatives, successors and assigns.
No party hereto may assign its or his rights or delegate its or his obligations
hereunder without the written consent of the other parties hereto. This
Agreement may not be amended other than in a written agreement among each of the
parties hereto and the Agent.

7.     Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

8.     Severability. Any provision of this Agreement which is invalid, illegal,
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without in any way affecting the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.

9.     Governing Law. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

10.     Waiver. No delay on the part of any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any waiver
on the part of any party of any right, power or privilege hereunder, or any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

11.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same document. Confirmation of execution by electronic transmission
of a facsimile signature page shall be binding upon any party so confirming.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

SELLER:      BUYER: LEAF ASSET MANAGEMENT, LLC      LEAF EQUIPMENT FINANCE FUND
4, L.P.     

By:

 

LEAF Asset Management, LLC,

its general partner

By:

  

/s/ Miles Herman

    

By:

 

/s/ Robert K. Moskovitz

Name:

  

Miles Herman

    

Name:

 

Robert K. Moskovitz

Title:

  

President and COO

    

Title:

 

CFO

 

3



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT OF INTEREST

FOR VALUE RECEIVED, LEAF Asset Management, LLC (“Assignor”), hereby assigns,
transfers and sets over to LEAF Equipment Finance Fund 4, L.P. (“Assignee”) a
100% Membership Interest in Resource Capital Funding, LLC, including all of the
rights of Assignor (as reflected in the books and records of Resource Capital
Funding, LLC) in the profits, losses, distributions and any and all other rights
and interests of Assignor as a member of Resource Capital Funding, LLC.

This transfer and assignment shall be effective as of the date hereof, and is
subject to all of the conditions set forth in that certain Sale and Assignment
Agreement, dated as of the date hereof, by and between Assignor and Assignee.

IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed this 30th
day of June, 2009.

LEAF ASSET MANAGEMENT, LLC:

 

By:

 

/s/ Miles Herman

Name:

 

Miles Herman

Title:

 

President and COO

Accepted and Agreed to this

30th day of June, 2009.

LEAF EQUIPMENT FINANCE FUND 4, L.P.

By: LEAF Asset Management, LLC, its general partner

 

By:

 

/s/ Robert K. Moskovitz

Name:

 

Robert K. Moskovitz

Title:

 

CFO